DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 03, 2021 has been entered.
 
Response to Amendment
The Amendment filed November 03, 2021 has been entered. Claims 1-6, 8-10 and 13-21 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
	No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10, 13-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Poeze et al. (US 2011/0109459 A1) (hereinafter – Poeze) in view of Gao et al. (US 2009/0069642 A1) (hereinafter – Gao).

Regarding claims 1 and 6, Poeze discloses A sensor system for sensing physiological information of a subject, said system comprising (Abstract and entire document):
 a first device, comprising (FIG. 1, “monitor 103”): 
a context information obtaining unit for obtaining context information indicating spectral information indicating an ambient light spectrum, said spectral information allowing the sensor system to determine the modulation mode and/or settings of an interference reduction algorithm (Para. [0026], “In some embodiments, the sensor 202 can be configured such that one or more detectors 206 detect ambient and/or environment interference levels after attenuation by the tissue 205.”), 
and a communication unit for transmitting the obtained context information (Para. [0026], “communicating through a cable 212.” See also para. [0028], “Although disclosed with reference to the cable 212, a skilled artisan will recognize from the disclosure herein that the communication to and from the sensor 202 may advantageously include a wide variety of cables, cable designs, public or private communication networks or computing systems, wired or wireless communications (such as Ethernet, Bluetooth or WiFi, including IEEE 802.11x), mobile communications, combinations of the same, or the like.”); 
a second device, and comprising (FIG. 1, “sensor 101”): 
said second device being separate from the first device (FIG. 1, “monitor 103” and “sensor 101” are separate devices),
a communication unit for receiving, from the communication unit of the first device, the transmitted context information (Para. [0026], “communicating through a cable 212.” See also para. [0028], “Although disclosed with reference to the cable 212, a skilled artisan will recognize from the disclosure herein that the communication to and from the sensor 202 may advantageously include a wide variety of cables, cable designs, public or private communication networks or computing systems, wired or wireless communications (such as Ethernet, Bluetooth or WiFi, including IEEE 802.11x), mobile communications, combinations of the same, or the like.”),
one or more light emitters for emitting modulated light onto tissue of the subject (Para. [0026], “In some embodiments, the sensor 202 includes a plurality of emitters 204 (e.g., eight emitters as is shown in FIG. 1) irradiating a body tissue 205 with light and one or more detectors 206 (e.g., four detectors as shown in FIG. 2) capable of detecting light after attenuation by the tissue 205.”);
a second light detector, the second light detector configured for detecting light which is transmitted through the tissue or/and which is reflected from the tissue (Para. [0026], “In some embodiments, the sensor 202 includes a plurality of emitters 204 (e.g., eight emitters as is shown in FIG. 1) irradiating a body tissue 205 with light and one or more detectors 206 (e.g., four detectors as shown in FIG. 2) capable of detecting light after attenuation by the tissue 205.”); and 
further comprising: (i) a light modulator for modulating light in accordance with the modulation mode determined from the received context information and a light demodulator for demodulating the detected light in accordance with the modulation mode used by the light modulator for modulating light (Para. [0032], “The circuitry 234 can be configured to modulate the emitters 204, by turning them on and off, as to produce pulse trains of light at the corresponding wavelengths. In some embodiments, the circuitry 234 can be configured to turn the emitters 204 off as to cause the detectors 206 to detect the level of ambient or environment noise, which can additionally modulate by , and/or
 (ii) a processing unit for performing an interference reduction algorithm for reducing ambient light interference with settings indicated by or determined from the received context information (Para. [0031], “The reduced signal-to-noise may also improve measurement quality by providing better rejection of ambient and/or environment interference (e.g., from electrocauterization devices).”).
Poeze fails to disclose wherein said context information obtaining unit comprises a first light detector, the first light detector configured for detecting the ambient light spectrum;
However, in the same field of endeavor, Gao teaches wherein said context information obtaining unit comprises a first light detector, the first light detector configured for detecting the ambient light spectrum (Para. [0078], “In some embodiments a system for monitoring a patient including a wearable patient monitor (such as a dynamically reconfigurable monitor or a multi-modal monitor) may also include one or more sensors or other data inputs.” And “ambient light sensor,”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Poeze to include an ambient light detection device separate from the sensor as taught by Gao in order to centralize data collection and visualization (Para. [0008], “Thus, there is a need to consolidate the presentation, control, and monitoring of patient data, such as by presenting all information from patient-related devices (including patient vital signs and other relevant patient information) together, and to allow centralized control and monitoring of any medical devices that are connected to a patient.”).
Regarding claim 2, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein said processing unit is configured to determine a vital parameter of a subject from the received light (Para. [0033], “The processor 228 can process digitized composite detector signal .
Regarding claim 3, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein said first light detector of the first device or said second light detector of the second device is configured to measure the ambient light spectrum while no light is emitted by said light emitter (Para. [0032], “The circuitry 234 can be configured to modulate the emitters 204, by turning them on and off, as to produce pulse trains of light at the corresponding wavelengths. In some embodiments, the circuitry 234 can be configured to turn the emitters 204 off as to cause the detectors 206 to detect the level of ambient or environment noise, which can additionally modulate by the rectangular pulse train carrier signal. Further details of modulation are disclosed in U.S. Pat. No. 6,229,856, issued on May 8, 2001, the disclosure of which is incorporated by reference herein.”),
and wherein said processing unit is configured to determine from the measured ambient light spectrum the modulation mode and/or settings of an interference reduction algorithm, for which ambient light interference is minimized or is below a predetermined threshold or a threshold determined from the context information and/or said communication unit is configured to transmit further spectral information indicating the measured ambient light spectrum to an external entity (Para. [0032], “The circuitry 234 can be configured to modulate the emitters 204, by turning them on and off, as to produce pulse trains of light at the corresponding wavelengths. In some embodiments, the circuitry 234 can be configured to turn the emitters 204 off as to cause the detectors 206 to detect the level of ambient or environment noise, which can additionally modulate by the rectangular pulse train carrier signal. Further details of modulation are disclosed in U.S. Pat. No. 6,229,856, issued on May 8, 2001, the disclosure of which is incorporated by reference herein.”).
Regarding claim 4, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein said processing unit is configured to determine if sufficient bandwidth is available for emitting light by the light emitter with ambient light interference below a predetermined threshold and wherein the sensor system further comprises an alarm unit for issuing an alarm if it is determined that insufficient bandwidth is available for emitting light by the light emitter with ambient light interference below a predetermined threshold (Para. [0058], “The maximum computed energy or power of the interference signal (or interference output) can be communicated to the user at 507. In some embodiments, the interference output can be presented to the user visually as, for example, in a bar graph. As is illustrated in FIG. 5, the interference output can be compared to a threshold.”).
Regarding claim 5, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein said processing unit is configured to determine if ambient light interference is below a threshold and to set said threshold in accordance with sensor type information included in said context information (Para. [0058], “The maximum computed energy or power of the interference signal (or interference output) can be communicated to the user at 507. In some embodiments, the interference output can be presented to the user visually as, for example, in a bar graph. As is illustrated in FIG. 5, the interference output can be compared to a threshold.”).
Regarding claim 9, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein the first device comprises a processing unit for determining from the obtained context information the modulation mode and/or the settings of an interference reduction algorithm, for which ambient light interference is minimized or is below a predetermined threshold (Para. [0058], “The maximum computed energy or power of the interference signal (or interference output) can be communicated to the user at 507. In some embodiments, the interference output can be presented to the user visually as, for example, in a bar graph. As is illustrated in FIG. 5, the interference output can be compared to a threshold.”).
Regarding claim 10, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein the first device comprises a processing unit for determining if sufficient bandwidth is available for emitting light by the light emitter of the sensor device with ambient light interference below a predetermined threshold (Para. [0058], “The maximum computed energy or power of the interference signal (or interference output) can be communicated to the user at 507. In some embodiments, the interference output can be presented to the user visually as, for example, in a bar graph. As is illustrated in FIG. 5, the interference output can be compared to a threshold.”),
and an alarm unit for issuing an alarm if it is determined that insufficient bandwidth is available for emitting light by the light emitter of the sensor device with ambient light interference below a predetermined threshold (Para. [0059], “When the interference output is smaller or equal to the threshold, the bar graph can be updated at 511 with green color (or shading) of height or width proportional to the threshold.”).
Regarding claim 13, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein said processing unit is configured determine from received spectral information the modulation mode and/or settings of an interference reduction algorithm, for which ambient light interference is minimized or is below a predetermined threshold or a threshold determined from the context information (Para. [0058], “The maximum computed energy or power of the interference signal (or interference output) can be communicated to the user at 507. In some embodiments, the interference output can be presented to the user visually as, for example, in a bar graph. As is illustrated in FIG. 5, the interference output can be compared to a threshold.”).
Regarding claim 14, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein said first light detector of the first device is configured to measure the ambient light spectrum while no light is emitted by said light emitter (Para. [0032], “The circuitry 234 can be configured to modulate the emitters 204, by turning them on and off, as to produce pulse trains , 
and wherein said communication unit of the second device is configured to transmit further spectral information indicating the measured ambient light spectrum to an external entity (Para. [0026], “communicating through a cable 212.” See also para. [0028], “Although disclosed with reference to the cable 212, a skilled artisan will recognize from the disclosure herein that the communication to and from the sensor 202 may advantageously include a wide variety of cables, cable designs, public or private communication networks or computing systems, wired or wireless communications (such as Ethernet, Bluetooth or WiFi, including IEEE 802.11x), mobile communications, combinations of the same, or the like.”).
Regarding claim 15, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein said processing unit is configured for taking previously obtained spectral information and/or a previously determined modulation mode and/or previously determined settings of an interference reduction algorithm into account in determining the modulation mode and/or the settings of an interference reduction algorithm (Para. [0030], “The memory 208 can be configured to store some or all of a wide variety data and information, including, for example, information on the type or operation of the sensor 202, type of patient or body tissue 205, buyer or manufacturer information, sensor characteristics including the number of wavelengths capable of being emitted, emitter specifications, emitter drive requirements, demodulation data,” modulated or demodulated data is stored and can be used as a reference.).
Regarding claim 16, Poeze and Gao teach The sensor system of claim 1, Poeze further discloses wherein the first device is a patient monitor positioned in a room with the second device (FIG. 1, “monitor 103” and “sensor 101” are separate devices in the same room).
Regarding claim 17, Poeze and Gao teach The sensor system of claim 1, Poeze further discloses wherein the first device is configured to store a history of ambient light spectra detected by the light detector of the first device (Para. [0030], “The memory 208 can be configured to store some or all of a wide variety data and information, including, for example, information on the type or operation of the sensor 202, type of patient or body tissue 205, buyer or manufacturer information, sensor characteristics including the number of wavelengths capable of being emitted, emitter specifications, emitter drive requirements, demodulation data,” modulated or demodulated data is stored and can be used as a reference.),
and wherein the sensor system is configured to utilize at least some of the history of ambient light spectra for emitting modulated light by the second device (Para. [0030], “The memory 208 can be configured to store some or all of a wide variety data and information, including, for example, information on the type or operation of the sensor 202, type of patient or body tissue 205, buyer or manufacturer information, sensor characteristics including the number of wavelengths capable of being emitted, emitter specifications, emitter drive requirements, demodulation data,” modulated or demodulated data is stored and can be used as a reference.).
Regarding claim 19, Poeze and Gao teach The sensor system of claim 1, Poeze further discloses wherein the first device is fixed in place relative to the subject (FIG. 1, “monitor 103” and “sensor 101” are separate devices in the same room and patient monitor can be stationary).
Regarding claim 21, Poeze and Gao teach The sensor system of claim 1, Poeze further discloses wherein the sensor system is preconfigured with information about ambient light interference present or potentially present within an environment that the sensor system is utilized (Para. [0030], .

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poeze et al. (US 2011/0109459 A1) (hereinafter – Poeze) in view of Gao et al. (US 2009/0069642 A1) (hereinafter – Gao) in further view of Kiani (US 2010/0094106 A1) (hereinafter – Kiani).

Regarding claim 8, Poeze and Gao teach The sensor system as claimed in claim 1, Poeze further discloses wherein said first device further comprises an analysis unit for analyzing the detected ambient light spectrum and generating said context information (Para. [0032], “In some embodiments, the circuitry 234 can be configured to turn the emitters 204 off as to cause the detectors 206 to detect the level of ambient or environment noise, which can additionally modulate by the rectangular pulse train carrier signal. Further details of modulation are disclosed in U.S. Pat. No. 6,229,856, issued on May 8, 2001, the disclosure of which is incorporated by reference herein.”),
Poeze fails to disclose and wherein the first device is a lighting apparatus and said context information obtaining unit comprises an interface for receiving or measuring the emission spectrum of the lighting apparatus and generating said context information from said emission spectrum.
However, in the same field of endeavor, Kiani teaches and wherein the first device is a lighting apparatus and said context information obtaining unit comprises an interface for receiving or measuring the emission spectrum of the lighting apparatus and generating said context information from said emission spectrum (Para. [0024], “As shown in FIG. 1, external secondary emitters 170 can be .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Poeze to include an ambient light detection device for a lighting apparatus as taught by Kiani in order to detect noise (Para. [0004], “Small patient movements, vibrations, air flow or other perturbations may cause the pathlength between the LEDs and detector to vary, resulting in an AC detector signal that can be mistakenly interpreted by the monitor as due to pulsatile arterial blood.”).
Regarding claim 20, Poeze and Gao teach The sensor system of claim 1, Poeze fails to disclose wherein the first device is a component of a lighting apparatus or lighting system.
However, in the same field of endeavor, Kiani teaches wherein the first device is a component of a lighting apparatus or lighting system (Para. [0024], “As shown in FIG. 1, external secondary emitters 170 can be placed in one or more locations in or around the measurement system 100. These secondary emitters 170 enable the detection of a sensor-off or sensor mis-positioned condition via generation of ambient light having at least one secondary wavelength. As examples, external secondary emitters 170 can be disposed on the monitor 130, on the cable connector 160, in the surrounding room, such as on a wall 180, or on other instruments in the room (not shown), or combinations of these locations.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Poeze to include an ambient light detection device for a lighting apparatus as taught by Kiani in order to detect noise (Para. [0004], “Small patient .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Poeze et al. (US 2011/0109459 A1) (hereinafter – Poeze) in view of Gao et al. (US 2009/0069642 A1) (hereinafter – Gao) in further view of Lisogurski et al. (US 2015/0018649 A1) (hereinafter – Lisogurski).

Regarding claim 18, Poeze and Gao teach The sensor system of claim 1, Poeze fails to disclose wherein the second device is a battery- powered device.
However, in the same field of endeavor, Lisogurski teaches wherein the second device is a battery- powered device (Para. [0063], “In some embodiments, sensor unit 312 may be connected to monitor 314 as shown. Sensor unit 312 may be powered by an internal power source, e.g., a battery (not shown).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Poeze to include a battery powered device as taught by Lisogurski in order to attach at different locations and allow for wireless connections (Para. [0063], “In another embodiment, the sensor may be wirelessly connected (not shown) to monitor 314.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791